Order is so far as it vacates and sets aside an order of warrant and seizure affirmed, with ten dollars costs and disbursements. No opinion. Young, Scudder, Tompldns and Davis, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a denial of the motion, except in so far as it seeks an increase in the amount of the seizure undertaking, for which purpose the matter should be remitted to Special Term. Defendant had defaulted in making payment under the chattel mortgage prior to the service of the third party order. Plaintiff was entitled to the warrant.